     Case 1:19-cv-02196-CAP Document 6 Filed 05/03/19 Page 1 of 2




                UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA


RALPH GAMBLES, THOMAS                     Case No. 1:19-mi-00063-CAP-JKL
MERCK and ELSIE COMPO,

             Movants,

v.

LexisNexis Risk Solutions FL Inc.,

             Respondent.


RALPH GAMBLES, THOMAS                     Case No. 1:15-cv-09746-PAE
MERCK and ELSIE COMPO,                    Southern District of New York
individually and as representatives
of the Classes,

                   Plaintiffs,
      v.

STERLING INFOSYSTEMS,
INC.,

                   Defendant.


                    MOTION FOR CONTINUANCE


      Plaintiffs Ralph Gambles, Thomas Merck and Elsie Compo

(“Movants” or “Plaintiffs”), by their undersigned counsel, hereby move for




                                      1
      Case 1:19-cv-02196-CAP Document 6 Filed 05/03/19 Page 2 of 2




continuance of the telephonic hearing on their motion to compel scheduled for

Thursday, May 23, 2019, at 2:00 p.m.

      Plaintiffs’ counsel has a deposition scheduled on May 23, 2019 and,

therefore, respectfully requests that the Court continue the telephonic hearing

to June 6 or 7.

      Plaintiffs have conferred with counsel for Respondent, and while

Respondent does not consent to this request, it has indicated that it is available

on those days.

                                               Respectfully submitted,

Date: April 22, 2019                           /s/ E. Michelle Drake
                                               E. Michelle Drake, SBN 229202
                                               Joseph C. Hashmall*
                                               BERGER MONTAGUE PC
                                               43 SE Main Street, Suite 505
                                               Minneapolis, MN 55414
                                               Tel.: 612.594.5999
                                               Fax: 612.584.4470
                                               Email: emdrake@bm.net
                                                       jhashmall@bm.net

                                               *pro hac vice forthcoming

                                               Counsel for Movants/Plaintiffs




                                        2
